DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In Claim 10, line 6, the term “3-pheoxytoluene” is misspelled. Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20150093995 (KR ‘995) in view of US 20120021547 (US ‘547) and US 20070029556 (US ‘556).
As to Claim 1, KR ‘995 discloses a luminous compound i.e. light emitting compound with excellent organic solvent solubility (pg. 9, 4th para.) and can be inkjetted (pg. 15, 2nd para.) which the Examiner construes as disclosing an ink using a solvent where the compound has a structure of 
    PNG
    media_image1.png
    258
    265
    media_image1.png
    Greyscale
where n = 2 (pg. 16, bottom of 2nd column) and R3 and R4 can be 
    PNG
    media_image2.png
    303
    459
    media_image2.png
    Greyscale
and L1-L5 can be, for example, a single bond or a heteroatom such as O (pg. rd full para.) and X is C6-C60 arylene group (pg. 16, bottom of pg.) which the Examiner construes as reading upon Chemical Formula 1 of the instant claims. 
However, KR ‘995 fails to disclose a solvent with the structure of Chemical Formula 2 of the instant claims.
As to the difference, US ‘547 discloses the use of polyether alcohols with the structure of 
    PNG
    media_image3.png
    26
    116
    media_image3.png
    Greyscale
where R1 is C1-20 alkyl group and R2 is a C1-10 alkylene group (para. 0035-0037) for use in electroluminescent ink compositions that has advantages of improved droplet characteristics (Abstract). 
It would have been obvious to utilize the polyether alcohol in the composition of KR ‘995 for the advantages discussed in the US ‘547 reference. 
As to Claim 2, see discussion of Claim 1 above where, for example, the crosslinking group is 
    PNG
    media_image4.png
    44
    44
    media_image4.png
    Greyscale
.
As to Claim 3, see discussion of Claims 1 and 2 above where, if R1,R2,R23 and R21 are selected as hydrogen, X1 is O,n1-n4 and p1-p4 are selected as 1 and A1 is 
    PNG
    media_image4.png
    44
    44
    media_image4.png
    Greyscale
then the structure of instant Chemical Formula 1-1 would read upon the disclosure discussed in Claims 1 and 2 above. 

As to Claim 5, see discussion of Claims 1-3 where the resulting structure would read upon instant Compound 25 for example. 
As to Claim 6, see discussion of Claim 1 above. 
As to Claim 7, US ‘547 discloses the polyether alcohol present from 0.001 to 0.01 parts by weight in the electroluminescent ink composition (para. 0039). 
As to Claims 8-10, KR ‘995 and US ‘547 disclose the use of solvents, however, specifically do not disclose the use of solvent with a boiling point of 180 deg C or more. 
As to the difference, US ‘464 discloses the use of solvent with varying boiling points for use with the deposition of small molecule organic semiconductors for use in electroluminescent devices to eliminate high boiling point impurities (para. 0004) wherein the compounds include 3-phenoxytoluene with a boiling point of 272 deg C (para. 0006, Table 2).
It would have been obvious to use the solvent of US ‘464 in the composition of KR ‘995 for the purposes of eliminating high boiling impurities from the ink of KR ‘995. 
As to Claims 11-12, KR ‘995 and US ‘547 discloses the material can be used as a hole injection layer (pg. 9, 3rd full 
As to the difference, US ‘556 discloses the use of 2,3,5,6-tetrafluoro-7,7,8,8-tetracyano-quinodimethane which is equivalent to the structure of Chemical Formula A in Claim 12 for use in enhancing the conductivity of hole transport layers (para. 0025).
It would have been obvious to add the dopant of US ‘556 to the composition of KR ‘995 and US ‘547 for the purposes of improving the hole transport properties of the resulting film. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 11/20/2021

/MARK KOPEC/     Primary Examiner, Art Unit 1762